1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                            CENTRAL DISTRICT OF CALIFORNIA
10 PSG CALIFORNIA LLC, a Delaware                Case No. EDCV 19-1609-GW-SHKx
   limited liability company,
11                                               ORDER TO SHOW CAUSE WHY
                       Plaintiff,                DEFENDANT SHOULD NOT BE
12                                               HELD IN CONTEMPT OF COURT
         v.
13
   STERLING HALL, an individual,
14
                       Defendant.
15                                               Date:          October 7, 2019
                                                 Time:          8:30 a.m.
16                                               Courtroom:     9D
17
18
19
20
21
22
23
24
25
26
27
28

                             [PROPOSED] ORDER TO SHOW CAUSE WHY DEFENDANT
                                SHOULD NOT BE HELD IN CONTEMPT OF COURT
     016891\000001\1457561
 1           The Court having been informed by Plaintiff PSG California LLC (“PSG
 2 California”) that Defendant Sterling Hall has failed to comply with the terms of the
 3 Temporary Restraining Order issued on August 29, 2019 (the “TRO”), and having granted
 4 PSG California’s motion for a preliminary injunction seeking the same relief as the TRO,
 5 Defendant Hall is ORDERED TO SHOW CAUSE in writing why the Court should not
 6 hold him in contempt of Court and impose a penalty of up to $1,000 per day until he
 7 complies with the terms of the TRO and preliminary injunction. In particular, Hall must
 8 show cause why he should not be held in contempt for violating at least the provisions of
 9 the TRO requiring him to:
10           1.      Return to PSG California, without retaining any copies, all PSG California
11 confidential and trade secret information, including Neptune drawings, whether contained
12 in paper or electronic form;
13           2.      Deliver to PSG California all devices, including Hall’s company-issued laptop
14 and cell phone and any thumb drives or other external storage devices, containing such
15 information; and
16           3.      Identify every individual and entity to whom Hall has disclosed or provided
17 any PSG California information, including Neptune drawings.
18           IT IS FURTHER ORDERED that Hall’s written response to this Order shall be
19 filed on or before September 30, 2019, and that Hall or his counsel personally appear for a
20 hearing on the Order to Show Cause on October 7, 2019 at 8:30 a.m.
21
22           IT IS SO ORDERED.
23
24
25 DATE: September 18, 2019                          _________________________________
                                                          HON. GEORGE H. WU,
26
                                                          U.S. District Judge
27
28
                                                    2
                             [PROPOSED] ORDER TO SHOW CAUSE WHY DEFENDANT
                                SHOULD NOT BE HELD IN CONTEMPT OF COURT
     016891\000001\1457561
